DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, and amendment in the reply filed on 09/30/2022 is acknowledged. 
Claims 1, 3, 5-16, 18, 22, 23 and 25-28 are pending, of which claim 22 is withdrawn because of earlier restriction and election without traverse. 
Claims 1, 3, 5-16, 18, 23 and 25-28 are under current examination. 
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-16, 18, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fichot (WO2010/003803 A1) as evidenced by Buck (US 2012/0171165 A1) and as evidenced by Briana (European Journal of Endocrinology; 2009, 160, 337-347). 
Determining the scope and contents of the prior art
Fichot discloses a method to reduce the risk of obesity (excessive fat mass accumulation) later in life comprising administering an infant formula composition to an infant in the first six months, wherein the composition comprises HMO such as 2.5-15 wt % of an oligosaccharide mixture (meets limitation of claim 27) consisting of  at least 0.02wt% of an N-acetylated oligosaccharide (differs by alpha vs. beta linkage from the instant claims), at least 2.0 wt% of galacto-oligosaccharide (see claim 5; same galacto-oligosaccharide as in the instant claims)  and at least 0.04 wt% of sialylated oligosaccharide (differs by alpha vs. beta linkage from the instant claims),  (reads on all limitations  including wt% of at least 0.01%  N-acetylated oligosaccharide and at least 0.04 wt% of sialylated oligosaccharide of the instant claims 5 and 6) with examples:

    PNG
    media_image1.png
    87
    820
    media_image1.png
    Greyscale
 
(similar to new claim 28)
    PNG
    media_image2.png
    111
    836
    media_image2.png
    Greyscale
 (abstract; page 8, lines 23-25; page 11, example 1; and Claims). Abstract and Claims further discloses that the oligosaccharide mixture (2.5-15wt% of the composition) comprises 0.5-4% N-acetylated oligosaccharide (within the range of the instant claims 7 and 26), 91-98.5% galacto-oligosaccharide (98.5% is encompassed by the range of the instant claims 7 and 26)  and 1-4% of sialylated oligosaccharide (4% is encompassed by the range of the instant claims 7 and 26) (the wt% will be same as the % indicated for each constituent of the oligosaccharide mixture as oligosaccharide mixture is in wt%) (reads on all limitations  of the instant claims 7). Page 5, lines 9-10 discloses that the oligosaccharide mixture may be derived from animal such as cows’, goats’ etc. Page 8, paragraph 2 discloses that the composition preferably comprises at least one probiotic such as Lactobacillus rhamnosus etc. 
With regard to limitation “by increasing SCFA ---GLP-1; acetate, butyrate, propionate; increases colonic SCFA- Since the cited prior art teaches same composition as in the instant claims, the increase in same colonic SCFA such as acetate, propionate etc. is also expected from the use of the composition whether recognized by Fichot or not. Further, as evidenced by Buck, SCFA such as acetate, propionate etc. increases with human milk oligosaccahrides such as 6’SL (sialyloligosaccahride); GOS (galacto-oligosaccharide); LNnT (N-acetylated oligosaccharide) (Figures 6-11).  
Ascertaining the differences between the prior art and the claims at issue
The difference between applicant’s claimed method and the method taught by Fichot is that N-acetylated oligosaccharides and sialylated oligosaccharides are different by alpha vs beta linkage; and Fichot is silent about specific population of “infant or young child who experienced IUGR. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above limitation-Fichot teaches same sequence of both N-acetylated oligosaccharides and sialylated oligosaccharides:

    PNG
    media_image1.png
    87
    820
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    111
    836
    media_image2.png
    Greyscale
 but different with respect to one alpha vs. beta linkage:

    PNG
    media_image3.png
    120
    979
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    151
    984
    media_image4.png
    Greyscale
  
Since Fichot teaches same sequence of both N-acetylated oligosaccharides and sialylated oligosaccharides having beneficial effect on reducing risk of obesity later in life, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date, to modify the linkage to make a position isomer with a reasonable expectation of success in getting same beneficial properties. 
This is because compounds which are position isomers (in instant application alpha vs. beta linkage) (com-pounds having the same radicals in physically differ-ent positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Thus, given beneficial effect of preventing adult age diseases as taught by Fichot, a person of ordinary skill in the art would have been motivated to use a position isomer of Fichot’s oligosaccharide in making the infant nutritional composition.  Further, the examiner notes that Fichot’s oligosaccharide mixture and of the instant claims is derived from same animal source.

With regard to the treating specific population of “infant or young child who experienced IUGR- Fichot discloses a method to reduce the risk of obesity (excessive fat mass accumulation) in all infants and young child. Further, as evidenced by Briana, it is well known in the art that infant or young child who experienced IUGR has an increased risk of obesity and later in life health disorder (entire article). Thus, based on the guidance of Fichot and well-known evidence in the art, a person of ordinary skill in the art would be especially motivated to practice process of Fichot in subject population who experienced IUGR to reduce the risk of obesity and later in life health disorder.  Further, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that an infant born to any mother may be benefited by the composition.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Fichot discloses a method to reduce the risk of obesity (excessive fat mass accumulation) later in life comprising administering an infant formula composition to an infant in the first six months. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition with modified N-acetylated and sialylated oligosaccharide may provide same beneficial properties as taught by Fichot. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks and amendment, filed 09/30/2022, have been fully considered but not found persuasive.
 Applicant argued over Fichot with respect to alpha vs beta linkage and position isomers using example of starch vs cellulose and how they are different in properties and how secondary references Buck and Briana alone or in combination fails to cure the above deficiency.
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because the examiner agrees with applicant’s example of starch vs cellulose and their difference in properties and the evidence that they are different. However, the instant claims are not drawn to starch or cellulose and the evidence provided is only limited to starch vs cellulose. Applicant is advised to provide evidence of difference between alpha vs beta linkage N-acetylated oligosaccharides and sialylated oligosaccharides. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623